DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12, 14-18, 28-34, and 36-43 are pending.
Claims 11, 12, and 38-41 are withdrawn from consideration as being directed to non-elected inventions.  
Claims 1-10, 14-18, 28-34, 36, 37, 42, and 43 are rejected.

Response to Amendment
Applicant’s arguments with respect to the rejection of Claims 1-10, 14-18, 28-34, 36, 37, 41, and 42 under 35 U.S.C. 112(b) have been fully considered in view of the amendments presented to more clearly define the claims in accord with the interpretation placed upon them by the examiner in the previous office action and are on this basis persuasive.  The rejection of Claims 1-10, 14-18, 28-34, 36, 37, 41, and 42 under 35 U.S.C. 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 10, 14-18, 28-34, 36, 37, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett I (U.S. 8,563,027), in view of Jarrett II (U.S. PGPub. 2013/0071462), and Robinson (WO2010/0111449).
Applicants’ claims are directed towards methods of treating ocular conditions by placing into the anterior chamber of an eye a xerogel containing embedded hydrolytically degradable particles of less than 55 microns of a differing material than that of the hydrogel to deliver an active agent once ocular fluid converts the xerogel into a hydrogel, where the xerogel matrix represents at least 30% of the dry weight of the combined weight of matrix and particles, and where the depot dissolves prior to the complete release of active agent from the embedded particles.  Applicants’ claims recite various parameters which these compositions are to provide when used in the manner claimed; applicants are reminded that “[a] patent applicant is free to recite features of an apparatus either structurally or functionally . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk.” In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997) (once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show this this is not the case.)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical composition cannot have mutually exclusive properties.").  As set forth previously in response to applicants’ election of species response, the “particles of Example 1” appear to combine multiple different molecular weights and endgroup chemistries (acid or ester ends) of polylactide polymers with travoprost to provide the degradable particles, which are then suspended in a PEG-SAP/trilysine/fluorescein crosslinked xerogel.  This configuration, matching that of the elected species, will be understood as providing the various controlled release parameters recited by, for example, instant Claims 1, 2, and 10.  Claim 3 indicates that the xerogel matrix is present in the range of 30-50% of the total dry weight of the composite depot, with Claims 4, and 5 further limiting the identity of the hydrophilic xerogel polymer matrix.  Claims 6-8 indicate that various portions of the composition are to be sterilized via irradiation; by the wording of the Claims, the irradiation of a completed composite will necessarily sterilize each of the xerogel and the hydrolytically degradable particles contained therein.  Claims 9, 17, and 18 describe the manner of insertion, volume of depot inserted, or shape and length of depot to be inserted via the method claimed.  Claims 14-16 further narrow the identity of the hydrolytically degradable particles to be contained within the xerogel composite.  Claim 28 narrows the scope of the disease to be treated to either open-angle glaucoma or ocular hypertension, with Claims 29-33 narrowing the identity of the active agent, its concentration in the dry depot, or the duration of time over which the agent is to be released from the depot.  Claim 34 specifies a ratio of the time of depot dissolution to the release of 100% of the active agent.  Claim 36 indicates that the hydrolytically degradable polymer material of the particles is a blend of certain polymers of differing average molecular weights, and Claim 37 indicates that the agent is present in a certain range of concentrations of the overall depot, as well as a defined concentration range relative to the particles.  Claim 42 specifies that het depot is placed within the iridocorneal angle, the angle formed by the junction of the anterior portion of the iris and the cornea, adjacent to the trabecular meshwork and Schlemm’s canal, where the depot remains until dissolution.  Claim 43 repeats the insertion of the depot of Claim 42, which in the absence of unexpected results obtained by such a process step duplication, is prima facie obvious.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Jarrett I describes compositions and methods of treating disease by the placement of a dehydrated and crosslinked polymeric depot containing an active agent which is configured to absorb water and convert to a hydrogel when placed in an ocular environment to delivery ocular agents for the treatment of ocular diseases of the posterior segment including each of glaucoma.  (Abs., Col.34, L.6-21).  These compositions swell and lock in place and degrade over time, (Col. 2, L.25-28; Col.3, L.58-64), and can be configured to dissolve and be absorbable over days, weeks, or months depending on the drug selected, disease being treated, duration of release desired, and release profile of the drug selected for inclusion into the depot.  (Col.22, L.50-53).  These hydrogels are described as, in certain embodiments, incorporating drug in the form of particles encapsulating the active agent which releases the drug via, for example, diffusion or degradation of the particle.  (Col.6, L.55-67).  Hydrogels incorporating active agents incorporated within other polymer systems is a specifically described embodiment of such implantable xerogels.  (Col.18, L.12-19).  While punctal plugs are a particularly recited embodiment, specifically envisaged alternatives include subconjunctival injection to permit the active agents to penetrate the sclera.  (Col.7, L.19-36).  The gels in question are to be assembled from multi-armed precursors, for example 6-8 armed precursors with each arm having a MW in the range of about 1,000-40,000.  (Col.10, L.28-34).  Rods represent an exemplary shape of implant contemplated by Jarrett I.  (Col.15, L.13-18).  Jarrett I describes embodiments whereby microspheres entrapping active agents are distributed through the hydrogel material.  (Col.20, L.24-26).  Jarrett I indicates that embedding these domains within the hydrogel protects the encapsulated agent within the microdomains from rapid clearance and contributes to the slow release of the agents therefrom.  (Col.20, L.49-59).  The instantly claimed polylactic acid, polyglycolic acid, and the copolymer PLGA are each recited as particular polyester polymer entrapping agents, (Col.21, L.18 – Col.22, L.42), with Jarrett I specifying that the modification of molecular weight, molecular weight distribution, and endgroup chemistries can be manipulated to modify the rate of drug release therefrom.  (Id., see also Col.36, L.31-56).  Jarrett I indicates that these hydrogels can be selected and modified to release agent over a window of days, weeks, or months, (Col.22, L.44-53), which when taken into consideration with the dissolution times described for the depots, provide what applicants describe as “IRR” ranges overlapping and therefore rendering obvious those values of the instant claims.  Applicant’s elected succinimidyl adipate is specifically recited as a particular material which can be used to provide a biodegradable linkage to the hydrogels into which they are incorporated.  (Col.22, L.54 – Col.23, L.19).  Jarrett I indicates that the hydrogels used to form the plugs are hydrolytically biodegradable, designed to degrade anywhere from  about 5 to about 365 days, or in more particular embodiments any of 30, 45, or 90 days.  (Col.24, L.18-28).  When combined with the description of implants releasing latanoprost from PLGA microspheres embedded in a biodegradable hydrogel as taking place over “weeks,” the disclosure of Jarrett I implies the formation of implants where the hydrogel degrades before drug has completely released from the embedded microspheres, implying the “IRR” of the instant claims.  (Col.36, L.13-16).  A particularly described active agent for encapsulation is the instantly elected travoprost of Claim 29, as well as latanoprost, each of which are described as suitable for treating the instantly elected glaucoma.  (Col.25-26, “Table 2”).  Jarrett I specifically indicates that travoprost is used for the treatment of each of ocular hypertension and open-angle glaucoma of the newly added Claims.  (Col.31, L.33-36).  Jarrett I indicates that the compositions described are to be provided in a pharmaceutically acceptably sterile form, (Col.34, L.30-33), and may include needles, optionally having a gauge of 30, smaller than the 25 required by the instant claims (Col.34, L.65-67), as needed to permit delivery of the compositions described.  (Col.34, L.37-38).  A particular form of hydrogel described employs PEG terminated with succinimidyl esters linked to trilysine.  (Col.34, L.40-45).  Jarrett I describes a particular embodiment where drug is loaded in to the hydrogel at 2.5% by weight of the implant, also indicating that the percentage loading of the hydrogel has a direct effect on the release of drugs from the hydrogel, addressing limitations of Claim 37.  (Col.35, L.53-55), see In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Succinimidyl adipate is specifically recited as a particular end-terminated PEG useful in the invention to provide longer-term release of actives contained therein.  (Col.36, L.8-13).  Jarrett I indicates that microsphere size, and the concentration and molecular weight of the hydrogel polymers employed, gives rise to the ability to manipulate and control the release of travoprost from hydrogels into which they are incorporated.  (Col.36, L.24-56).  In a specifically described embodiment of microsphere formation, PLGA microparticles containing about 10% latanoprost were manufactured.  (Col.39, L.1-20).  In a particular embodiment, 4-armed 20kDa PEG end-terminated by succinimidyl adipate (“4A220kSAP”) representing about 18.8% dry weight of the combined weight of matrix and particles is combined with latanoprost microspheres and trilysine to provide a microsphere composite which is dried.  (Col.41, “Example 16”).  Alternative embodiments show rods of 1.6mm diameter having a matrix to matrix/particle concentration of about 27%.  (Col.46 “TABLE 4”).  A series of latanoprost-containing PLA microspheres having various molecular weights and end chemistries were manufactured, (Col.42, “Example 17B”), while also establishing that blending of these polymer weights can alter release profiles.  (Col.47, L.20-29).  Jarrett I indicates that these implants may suitably have a volume of between about 0.2-100 microliters.  (Col.47, L.66-67).
Concerning various component weights, concentrations, implant diameters and the like recited by the claims, it is important to recall that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, when the art establishes a particular utility associated with a particular composition component to be used, differences in concentration of those components will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In addition to the particular latanoprost concentrations and implant diameters above serving as starting points for such routine optimization, Jarrett explicitly describes the hydrogel as preventing the rapid clearance of microparticles while not impairing their ability to release drug.  Combined with the teaching concerning the protective effect the hydrogel provides to the microparticles, the skilled artisan would understand that the relative amounts of  hydrogel and microparticles are result-effective variables suitable for optimization via little more than routine experimentation.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of polymers and active agents, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of travoprost (representing about 2.5% of the depot and about 20-80% of the particles)/PLA, PGA, PLGA polymer microspheres of between 30-50 microns containing polymers of various molecular weights, embedded within a desiccated crosslinked PEG-SAP polymer matrix representing 30-50% of the depot to provide a 1mm or smaller rod injectable through a 30 gauge-needle for insertion in to the anterior portion of the eye to treat glaucoma, from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”  This is again because the use of each of these materials is described by Jarrett I, either in amounts falling within the ranges claimed, or which are described in amounts, concentrations, or lengths falling outside those of the claims yet remaining augmented by a disclosure which advocates optimization of each through routine experimentation.
Despite this, nothing of Jarrett I specifically describes placing such biodegradable latanoprost or travoprost-eluting rods in the anterior chamber, or more specifically in the iridocorneal angle, to deliver the active to the anterior chamber and by so doing treat glaucoma.
Jarrett II also describes biodegradable hydrophilic hydrogel compositions containing dispersed lipophilic particles containing a therapeutic agent.  (Abs.).  Jarrett II describes using as hydrogel polymers multiarmed copolymers of PEG and SAP, [0064], in a particular embodiment employing the same 4a20KSAP dendrimer as is described by Jarrett I.  [0143].  Each of travoprost and latanoprost is described as a particular therapeutic agent to be used in such implants, [0100], with placement of the implants into the anterior portion of the eye a specific location for implantation of such drug delivering hydrogels.  [0112].
Robinson describes treating ocular conditions such as glaucoma by depositing biocompatible, biodegradable sustained release drug delivery systems incorporating microspheres to the anterior chamber of the eye.  (Abs., Pg.1, Pg.4, Pg.5).  Embodiments of microspheres useful in such devices have sizes falling within the rage of 30-50 microns, a range overlapping and rendering obvious that of the instant claims.  (Pg.3), see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  Robinson indicates that microparticles of this size are desirable owing to their ability to settle into the inferior angle following intracameral injection of microsphere compositions into the anterior chamber.  (Pg.31).  Derivatives of polylactic acid are specifically recited as particular biodegradable hydrogel polymers useful in such applications.  (Pg.5).  Each of the latanoprost and travoprost of the Claims and the Jarrett I and Jarrett II references are described as suitable anti-glaucoma agents for incorporation into the microspheres to be placed in the anterior chamber of the eye for the treatment of glaucoma.  (Pg.5, 7).  Robinson indicates that the injectable microsphere containing compositions may be designed so that they release drug in therapeutically effective amounts for periods of time between, for example, 10-120 days.  (Pg.13).  Robinson indicates that direct injection into the anterior chamber improves the efficacy of the ocular anti-hypertensive compounds compared to placement requiring the penetration of the agents through the sclera.  (Pg.16-18).  Specifically, Robinson advocates for the placement of anterior chamber injections of drug-releasing microsphere compositions into the trabecular meshwork from the iris root region or angle of the interior chamber, the area applicants describe as the “iridocorneal angle.”  (Pg.17, 31, 40, “Fig. 1”).
On the basis of Robinsons’ teaching of the utility of biodegradable polylactic acid derivative polymer microspheres containing agents such as travoprost or latanoprost as compositions injectable into the anterior chamber, specifically to permit the accumulation of latanoprost-eluting microspheres in the anterior angle, or what applicants describe as the “iridocorneal angle” for the treatment of glaucoma, and the Jarrett II teaching concerning injecting into the anterior segment of the eye compositions containing particles containing a drug such as travoprost or latanoprost suspended in, among others, a PEG/SAP polymer it would have been prima facie obvious to have used the injectable polylactic acid derivative hydrogel microsphere-containing depots of Jarrett I designed to degrade more rapidly than the PLGA particles contained within in the methods of Robinson on the basis of these Jarret I compositions being recognized by the art as suitable for injection to providing transcleral perpetration of the agents contained therein, properties Robinson indicates may be improved upon by the injection directly into the anterior chamber, and more particularly by permitting such drug eluting microparticles to settle in the anterior angle as applicants have claimed.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use), see also In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (indicating that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination).

Claims 1-10, 14-18, 28-34, 36, 37, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett I, Jarrett II, and Robinson as applied to Claims 1-5, 9, 10, 14-18, 28-34, 36, 37, 42, and 43 above, and further in view of Borgia (U.S. 9,173,773).
Jarrett I, Jarrett II, and Robinson, described in greater detail above, suggests administering to the angel of the anterior chamber of the eye a composition containing travoprost/PLA microspheres embedded within a desiccated crosslinked PEG-SAP matrix that hydrates upon insertion to the eye to release the active agent contained therein by breaking down more rapidly than drug has completed elution for the treatment of glaucoma.
Jarrett I, Jarrett II, and Robinson do not, despite indicating that such compositions should be pharmaceutically acceptably sterile, describe sterilizing such compositions via irradiation.
Borgia describes plugs for placement in the anterior portion of the eye which are suitably sterilized by, among others, irradiation.  (Col.9, L.34-38).
It would have been prima facie obvious to have sterilized the composition matrices of Jarrett I by irradiation, because Jarrett I advocates the sterilization of the compositions for placement in the anterior portion of the eye, and Borgia indicates that implantable compositions for insertion into the anterior portion of the eye can be sterilized via irradiation.  Generally, it is prima facie obvious to combine methods, each of which is taught by the prior art to be useful for same purpose, in order to arrive at a new method directed to achieving the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicants’ arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Applicants arguments concerning the weight afforded the Driscoll declaration remains unpersuasive for the reasons of record, namely that no objective evidence has been provided by the declarant, that the declarant offered nothing more than their opinion as to the ultimate question of patentability, and that the declarant, as a named inventor, has an undeniable interest in the outcome of the case.
Applicants arguments concerning the teachings of Jarrett I and Walters are unpersuasive for at least the reason that Walters has not been relied upon by the examiner in formulating the prima facie case of obviousness of record.  Applicants arguments concerning a single embodiment of a plug specifically described, and the manner in which an embodiment may be placed in the ocular environment within the disclosure of Jarrett I is unpersuasive because applicants are again reminded that art is art for all that it conveys to the skilled artisan and is simply not limited to specific embodiments described within the four corners of a single disclosure.  .  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Applicants arguments concerning the meaning of an “implant” disclosed by Robinson as only limited to “bioerodible polymer with directly embedded drug, and the drug loaded microspheres are alternatives” are unpersuasive as lacking any rational basis that can be obtained from the Robinson disclosure.  Applicants focus on one homogeneously distributed drug implant specifically described by Robinson as one embodiment continues applicants’ error of focusing solely on exemplified embodiments rather than the entirety of what the reference actually conveys to a skilled artisan.  Applicants argument concerning this most preferred embodiment conveniently glosses over the qualification Robinson provides in describing this embodiment, namely that “reservoir type implants are excluded from the scope of the most preferred embodiment of our invention.”  Rather than localizing the active in one particular region of the implant, Robinson distributes the agent throughout the entirety of the implant, importantly placing no limitation on the manner in which the agent may be homogeneously distributed throughout the rod-shaped implant.  As the Jarrett references establish, microspheres can be homogeneously distributed throughout an implantable xerogel device, rendering applicants attempt to limit the scope of what information the Robinson references provide to a skilled artisan unpersuasive. Applicants arguments concerning the gels of Robinson continue the error of failing to recognize what each of the relied upon references convey to the skilled artisan as a whole, and continue applicants’ trend of failing to persuade.
Applicants arguments concerning the supposed unmet need applicant’s invention addresses are unpersuasive.  Applicants are reminded that establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution.  The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors.  First, the need must have been a persistent one that was recognized by those of ordinary skill in the art.  In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967).  Second, the long-felt need must not have been satisfied by another before the invention by applicant.  Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).   Third, the invention must, in fact, actually satisfy the long-felt need.  In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).  Furthermore, applicants are reminded that any evidence of secondary indicia of nonobviousness must be presented in the form of a properly executed declaration or affidavit, rather than simply submitting publications purporting to establish what applicants intend to argue.  "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25  and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute.  Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989).  Here, applicants have failed to produce objective evidence that the invention addresses a persistent need that was recognized by those of ordinary skill in the art without solution, as the art is replete with alternative modes of delivering ocular therapeutic agents to any of a variety of locations in and surrounding the eye.  
Applicants arguments that none of the references of record teach or suggest an intraocular implant where the hydrogel degrades more rapidly than the PLGA microspheres embedded within, providing the property applicants refer to as “IRR,” and that the selection and modification of the hydrogel necessary to obtain what applicants refer to as an “IRR of less than 1” is inaccurate, as has been set forth above concerning the teachings of Jarrett I and Robinson.  Applicants continued focus on the teachings of Jarret I failing to describe the totality of the invention in the context of an obviousness rejection predicated on the combined teachings of three, or four, references is no more persuasive upon repetition.  To be sure, the “concept of IRR” may or may not be described as a “design feature” of the art; however, Jarrett I teaches drug-particle carrying hydrogels designed to break down over a period of days, as well as depots where drug is delivered over a period of weeks from PLGA microspheres placed within such hydrogels.  When combined with the Robinson teachings concerning the advantages of formulating PLGA microspheres containing antiglaucoma drugs in sizes which permit the natural currents of aqueous humor within the anterior chamber to permit such drug-eluting PLGA microspheres to accumulate in the anterior angle of the eye, what applicants have quantified as “IRR” indeed appears to be suggested by the art of record.  Applicants assertion that the art of record fails to provide a reason to modify a hydrogel to have an IRR less than 1 is incorrect, as has been set forth in greater detail above concerning the combined teachings of particularly Jarrett I and Robinson.
Applicants appear to argue that there is no rationale a skilled artisan would employ to use the particularly selected arrangement of PLGA microspheres as the source of latanoprost to be incorporated into xerogels, what the art teaches as implantable dehydrated biodegradable hydrogels.  This is objectively contradicted by the teachings of record, Jarrett I specifically indicating that dehydrated hydrogels are designed to hydrate and swell in place and then degrade over time releasing the PLGA-loaded drug particles embedded therein.  Combined with the art of record establishing the desirability of formulating drug-releasing particles in a manner which would, upon degradation of the implant into which they are formulated, permit the continued release of active agent from these embedded particles, the prima facie obviousness of this arrangement is abundantly supported by the art of record.  Applicants argument that Jarrett I teaching embedding hydrophobic domains in gels to prevent rapid clearance as requiring an IRR of more than 1 is unpersuasive, again because applicants focus on a single embodiment of a single reference while ignoring the remainder of art contrary to applicants’ position.  Applicants assertion that the references to not suggest or motivate replacing the lipophilic particles of Jarrett II with PLA particles of Jarrett I and Robinson overlooks the fact that no such modification to the teachings of Jarret II has been advocated.  The examiner relies on Jarrett II simply to establish the art-recognized suitability of placing latanoprost or travoprost containing PEG/SAP dendrimers such as those taught by Jarrett II as suitable for delivering PLA nanoparticles capable of settling into the iridocorneal angle of the anterior chamber as is taught by each of Jarrett I and Robinson.  Applicants continue to refuse to present any objective evidence tending to establish that the particular arrangement of art-taught elements gives rise to anything reasonably considered a secondary indicia of nonobviousness, and as a result fail to overcome the prima facie case of obviousness of record. 

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M BASQUILL/Primary Examiner, Art Unit 1613